 THE BOEING CO.The Boeing Company and Boeing Computer Services,Inc.andSeattle Professional Engineering Employ-ees Association,Independent.Case 19-RC-6217September24, ,1973DECISION ON REVIEW AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn October 13, 1972, the Regional Director forRegion 19 issued his Decision and Direction of Elec-tion in the above matter, wherein he found 8 of 10 jobfamilies on the Employer's general office payrollsought by the Petitioner to be technical employeesentitled to be represented separately.' Thereafter, inaccordance with Section 102.67 of the National LaborRelations Board Rules and Regulations, the Employ-er filed a request for review on the ground that, inconcluding that the requested employees were techni-cal employees entitled to separate representation, theRegional Director made findings of fact which areclearly erroneous and departed from officially report-ed precedent.On February 27, 1973, the National Labor Rela-tions Board by telegraphic order granted the requestfor review and stayed the election pending decision onreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase and makes the following findings:The Boeing Company is engaged in various opera-tions related to the aerospace industry. Boeing Com-puter Services, Inc. (BCS), is a wholly ownedsubsidiary of Boeing established for the purpose ofproviding computer support services to Boeing andother outside users .2 This matter involves Boeing'soperations in the Seattle-Tacoma areas in the State ofWashington and the BCS northwest district. Current-ly there are approximately4,800 unrepresented em-ployees(includingapproximately600BCSemployees) on the Employer's general office payroll.In February 1972, pursuant to a stipulation for cer-tification upon consent election in Case 19-RC-5471,the Petitioner was certified as the representative ofover 4,000 salaried technical employees in slightly lessi International Association of Machinists and Aerospace Workers, DistrictLodge 751, AFL-CIO,and the Office and Professional Employees Interna-tional Union, Local 8,AFL-CIO,were permitted to intervene herein on thebasis of a showing of interest.2At the time of the hearing approximately 95 percent of the servicesperformedby BCSwere provided to Boeing.167than 200 job classifications? In the instant proceed-ing, the Petitioner seeks to represent 26 job classifica-tions grouped into 10 job families on the generaloffice payroll on the ground that they constitute aresidual unit of technical employeesremaining onthat payroll following Case 19-RC-5471. The Re-gional Director concluded, in ,accord with the Peti-tioner,thatthefollowingeight job families(designated by name and number) were technical em-ployees: electronic data processing analyst (330);computer system technician lead (519); analog com-puting system technician (522); hybrid computingsystem specialist (523); computing scheduler (534);computer applications technician scientific (535);computer applications technician business (536); andtest data computer servicer (537). The Employer con-tends that the employees in the aforementioned jobfamilies do not have a community of interest suffi-ciently distinct from other employees on the generaloffice payroll to warrant their separate representationand, in any event, the record herein does not warrantthe conclusion that the employees involved herein aretechnical employees with the possible exception ofthose employees at the highest labor grade in three jobfamilies which, the Employer contends, are borderlinecases.4We find merit in the Employer'sposition.InLitton Industries,125 NLRB 722, the Board heldthat technical employees are those employees who donot meet the strict requirements of the term "profes-sional employee" as defined in the Act, but whosework is of a technical nature involving the use ofindependent judgment and requiring the exercise ofspecialized training usually acquired in colleges ortechnical schools or through, special courses. More-over, the Board also said that, in each case wheretechnical status is an issue, we will require that therecord affirmatively support the claim for such status.Where we have been called upon to determine thetechnical employee status of various types of employ-ees engaged in electronic data processing work suchas here involved, we have in some instances foundsuch status for programmers and systems analysts onthe basis that they had sufficient specialized trainingand their work required the exercise of independentJudgment 5 In other cases where such requirementswere lacking, we concluded that employees in thosecategories were not technical .63Following the certification,the Employer established a separate payrollfor those employees.In addition to this payroll and the general office payroll,the Employer maintains separate salaried employee payrolls for 7,700 profes-sionals representedby thePetitioner,519 unrepresented technicals, 1,369exempt office employees,and 5,424management employees.°Those considered borderlineby the Employerare the top classificationsin the 522, 523, and 535 jobfamilies.5Utica Mutual Insurance Company,165 NLRB 964, 967. See alsoTheOhioCasualty Insurance Company,175 NLRB 860, 8616 See, e.g.,Safeway Stores, Incorporated,174 NLRB 1274, 1276, and thecases cited therein.206 NLRB No. 28 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn this case, systems analysis and programming,isperformed by a variety of employees, including someof the employees sought herein ,7 some who appar-,ently are already represented in other professionaland technical units, and still others on the Employer'sexempt office payroll. In some instances, the employ-ees performing these functions work as teams on giv-en projects together with other electronic dataprocessing employees, such as the digital computeroperators (not sought by the Petitioner herein), andother office clerical employees. Where this occurs, therecord indicates that, at least among those hereinsought, the degree of independent judgment exercisedis circumscribed by the higher level programmers andanalysts. In this same regard, the record also fails toshow with any degree of specificity the complexity ofthe work performed by employees sought as com-pared to that done by other programmers and ana-lysts. There is, for instance, evidence that employeesin the 330 and 535 job families (EDP analyst andcomputer applications technician scientific) are capa-ble of writing simple programs without receiving anyspecialized training other than that acquired duringthe Employer's 4- or 5-week course in the COBOLand FORTRAN computer languages. And, in thecase of the 536 job family (computer applicationstechnician business), which performs work similar tothe 535 employees, there is evidence that in past sum-mers the position has been filled by untrained collegestudents. As to the employees in the 522, 523, and 537job families (analog computing system technician hy-brid computing system specialist and the data com-puter servicer), the record discloses that the 522 and523 employees operate, respectively, analog and hy-brid computers, processing programs utilized in engi-neering design studies, while the 537 employeesoperate digital computers that are collecting data di-rectly from wind-tunnel tests. In all three families, thehighest classification is a lead function which requires'7Forexample,some ofthe employees in the 330 and 534 jobfamilies.coordination of the work of other employees, and theremaining classifications are comparable in laborgrade to many of the digital computer operators, con-cededly not technical employees. In addition, the re-cord indicates that the employees in these three jobfamilies are more closely associated with professionaland technical employees involved with engineeringdesign studies and wind-tunnel tests than they arewith other employees sought herein.The employees in the 519 family lead job (computersystem technician lead) coordinate the work of thedigital computer operators and, to the extent that theymay exercise independent judgment, it relates to theirlead functions rather than to their technical duties.Finally, employees in the 534 job family (computingscheduler) schedule the use of the computers so thatthe available time is utilized in the most efficient man-ner. To the extent that they have specialized trainingand knowledge, it does not appear to be substantiallygreater than the Employer's digital computer opera-tors.From the foregoing, it is clear that the employees inthe 519, 534, and 535 families, and those in lowerclassifications of most other job families, are not tech-nical employees. As to others, such as those in thehigher classifications of the 330, 522, 523, 535, and 537families, the record does not clearly establish that theyare technical employees. However, even if it could bedemonstrated that some of the employees sought bythe Petitioner meet the Board's definition of technicalemployees, it is clear that the categories sought aresimply a heterogeneous grouping of employees whosecommunity of interest does not clearly lie with theexisting technical unit, but rather with other employ-ees, some of whom are represented and others who arenot. Accordingly, we find that the unit sought hereinis not appropriate for purposes of collective bargain-ing and,therefore,we shall dismiss the petition.ORDERIt is hereby ordered that the petition herein be, andit hereby is, dismissed.